Exhibit 10.17

EXECUTION VERSION

U.S. PLEDGE AGREEMENT

U.S. PLEDGE AGREEMENT, dated as of December 30, 2009 (as so amended and restated
and as the same may be further amended, modified, restated and/or supplemented
from time to time, this “Agreement”), among each of the undersigned pledgors
(each, a “Pledgor” and, together with any other entity that becomes a pledgor
hereunder pursuant to Section 30 hereof, the “Pledgors”) and Deutsche Bank Trust
Company Americas, as collateral agent (together with any successor collateral
agent, the “Pledgee”), for the benefit of the Secured Creditors (as defined
below). Except as otherwise defined herein, all capitalized terms used herein
and defined in the DIP Credit Agreement (as defined below) shall be used herein
as therein defined.

W I T N E S S E T H:

WHEREAS, the U.S. Debtors are debtors-in-possession under Chapter 11 of the
United States Bankruptcy Code (the “Bankruptcy Code”), in jointly administered
cases (collectively, the “U.S. Cases”) pending in the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”) and the Canadian
Borrower commenced proceedings (the “Canadian Case” and together with the U.S.
Cases, the “Cases”) in the Ontario Superior Court of Justice (Commercial List)
(the “Canadian Court”) pursuant to Canada’s Companies’ Creditors Arrangement
Act, R.S.C. 1985, c. C-36 (the “CCAA”);

WHEREAS, Holdings, the Borrowers, the Lenders from time to time party thereto,
the Administrative Agent, and the other agents party thereto entered into a
Debtor-In-Possession Credit Agreement, dated as of December 18, 2009 (as
amended, modified, extended, renewed, replaced, restated, supplemented or
refinanced from time to time, and including any agreement extending the maturity
of, refinancing or restructuring (including, but not limited to, the inclusion
of additional borrowers or guarantors thereunder or any increase in the amount
borrowed) of all or any portion of, the indebtedness under such agreement or any
successor agreements, whether or not with the same agent, trustee,
representative lenders or holders, the “DIP Credit Agreement”) providing for the
making of Loans to the Borrowers, all as contemplated therein (the Lenders, the
Administrative Agent, and each other Agent are hereinafter collectively referred
to as the “DIP Lender Creditors”);

WHEREAS, each Borrower and/or one or more of its Subsidiaries may at any time
and from time to time enter into one or more Post Petition Cash Management
Arrangements with one or more Lenders or any affiliate thereof (each such Lender
or affiliate, even if the respective Lender subsequently ceases to be a Lender
under the DIP Credit Agreement for any reason, together with such Lender’s or
affiliate’s successors and assigns, if any, collectively, the “Post Petition
Cash Management Creditors”, with each such Post Petition Cash Management
Arrangement with a Post Petition Cash Management Creditor being herein called a
“Secured Post Petition Cash Management Arrangement”);

WHEREAS, each Borrower and/or one or more of its Subsidiaries may at any time
and from time to time following the commencement of the Cases enter into one or
more Post Petition Swap Agreements with one or more Lenders or any affiliate
thereof (each such Lender or affiliate, even if the respective Lender
subsequently ceases to be a Lender under the DIP Credit Agreement for any
reason, together with such Lender’s or affiliate’s successors and assigns, if
any, the “Other DIP Creditors” and, together with the DIP Lender Creditors and
the Post Petition Cash Management Creditors, the “Secured Creditors”, with each
such Post Petition Swap Agreement entered into with an Other DIP Creditor
following the commencement of the Cases being herein called a “Post Petition
Secured Hedging Agreement”);



--------------------------------------------------------------------------------

WHEREAS, pursuant to the U.S. Borrower’s Guaranty, the U.S. Borrower has
guaranteed to the Secured Creditors the payment when due of all U.S. Borrower
Guaranteed Obligations as described therein;

WHEREAS, pursuant to the Global Subsidiaries Guaranty, each Global Subsidiary
Guarantor has jointly and severally guaranteed to the Secured Creditors the
payment when due of all Guaranteed Obligations as described therein;

WHEREAS, it is a condition precedent to the making of Loans to the Borrowers
under the DIP Credit Agreement, to the Post Petition Cash Management Creditors
entering into and maintaining Secured Post Petition Cash Management Arrangements
and to the Other DIP Creditors entering into and/or maintaining Post Petition
Secured Hedging Agreements that each Pledgor shall have executed and delivered
to the Administrative Agent this Agreement; and

WHEREAS, each Pledgor will obtain benefits from the incurrence of Loans by the
Borrowers under the DIP Credit Agreement, the entering into and maintaining by
the Borrowers and/or one or more of their respective Subsidiaries of Secured
Post Petition Cash Management Arrangements and the entering into and/or
maintaining by the Borrowers and/or one or more of their respective Subsidiaries
of Post Petition Secured Hedging Agreements and, accordingly, desires to execute
this Agreement in order to satisfy the conditions described in the preceding
paragraph and to induce the Lenders to make Loans to the Borrowers, the Post
Petition Cash Management Creditors to enter into and maintain Secured Post
Petition Cash Management Arrangements with the Borrowers and/or one or more of
their respective Subsidiaries and the Other DIP Creditors to enter into and
maintain Post Petition Secured Hedging Agreements with the Borrowers and/or one
or more of their respective Subsidiaries;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the Pledgee
for the benefit of the Secured Creditors and hereby covenants and agrees with
the Pledgee for the benefit of the Secured Creditors as follows:

1. SECURITY FOR OBLIGATIONS. This Agreement is made by each Pledgor for the
benefit of the Secured Creditors to secure:

(i) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest (including, without
limitation, all interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor or any Subsidiary thereof at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding), fees, costs and
indemnities) of such Pledgor owing to the DIP Lender Creditors, whether now
existing or hereafter incurred under, arising out of, or in connection with,
each Credit Document to which such Pledgor is a party (including, in the case of
each Pledgor that is a Guarantor, all such obligations, liabilities and
indebtedness of such Pledgor under its Guaranty) and the due performance and
compliance by such Pledgor with all of the terms, conditions and agreements
contained in each such Credit Document (all such obligations, liabilities and
indebtedness under this clause (i), except to the extent consisting of
obligations, liabilities or indebtedness with respect to the Post Petition
Secured Hedging Agreements or Secured Post Petition Cash Management
Arrangements, being herein collectively called the “DIP Credit Document
Obligations”);

 

2



--------------------------------------------------------------------------------

(ii) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) owing by such Pledgor to the Other DIP
Creditors now existing or hereafter incurred under, arising out of or in
connection with each Post Petition Secured Hedging Agreement, whether such Post
Petition Secured Hedging Agreement is now in existence or hereinafter arising
(including, in the case of a Pledgor that is a Guarantor, all obligations,
liabilities and indebtedness of such Pledgor under its Guaranty in respect of
each Post Petition Secured Hedging Agreement), and the due performance and
compliance by such Pledgor with all of the terms, conditions and agreements
contained in each Post Petition Secured Hedging Agreement (all such obligations,
liabilities and indebtedness under this clause (ii) being herein collectively
called the “Post Petition Hedging Obligations”);

(iii) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) owing by such Pledgor to the Post Petition
Cash Management Creditors now existing or hereafter incurred under, arising out
of or in connection with each Secured Cash Post Petition Management Arrangement,
whether such Secured Post Petition Cash Management Arrangement is now in
existence or hereinafter arising (including, in the case of a Pledgor that is a
Guarantor, all obligations, liabilities and indebtedness of such Pledgor under
its Guaranty in respect of each Secured Post Petition Cash Management
Arrangements), and the due performance and compliance by such Pledgor with all
of the terms, conditions and agreements contained in each Secured Post Petition
Cash Management Arrangement (all such obligations, liabilities and indebtedness
under this clause (iii) being herein collectively called the “Post Petition Cash
Management Obligations”);

 

3



--------------------------------------------------------------------------------

(iv) any and all sums advanced by the Pledgee in order to preserve the
Collateral (as hereinafter defined) or preserve its security interest in the
Collateral;

(v) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of such Pledgor referred to in
clauses (i), (ii) and (iii) above, after an Event of Default shall have occurred
and be continuing, the reasonable expenses of retaking, holding, preparing for
sale or lease, selling or otherwise disposing of or realizing on the Collateral,
or of any exercise by the Pledgee of its rights hereunder, together with
reasonable attorneys’ fees and court costs;

(vi) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement under Section 11 of this Agreement; and

(vii) all amounts owing to any Agent or any of its affiliates pursuant to any of
the Credit Documents in its capacity as such;

(viii) all such obligations, liabilities, indebtedness, sums and expenses set
forth in clauses (i) through (vii) of this Section 1 being herein collectively
called the “Obligations”, it being acknowledged and agreed that the
“Obligations” shall include extensions of credit of the types described above,
whether outstanding on the Effective Date or extended from time to time after
the Effective Date.

2. DEFINITIONS. (a) Unless otherwise defined herein, all capitalized terms used
herein and defined in the DIP Credit Agreement shall be used herein as therein
defined. Reference to singular terms shall include the plural and vice versa.

(b) The following capitalized terms used herein shall have the definitions
specified below:

“Administrative Agent” shall have the meaning set forth in the recitals hereto.

“Adverse Claim” shall have the meaning given such term in Section 8-102(a)(l) of
the UCC.

“Agreement” shall have the meaning set forth in the first paragraph hereof.

“Agreement Execution Date” shall mean the date on which this Agreement is
executed and delivered pursuant to the requirements of Section 6.14 of the DIP
Credit Agreement.

“Borrowers” shall have the meaning set forth in the recitals hereto.

“Canadian Borrower” shall have the meaning set forth in the recitals hereto.

“Certificated Security” shall have the meaning given such term in
Section 8-102(a)(4) of the UCC.

 

4



--------------------------------------------------------------------------------

“Clearing Corporation” shall have the meaning given such term in
Section 8-102(a)(5) of the UCC.

“Collateral” shall have the meaning set forth in Section 3.1 hereof.

“Collateral Accounts” shall mean any and all accounts established and maintained
by the Pledgee in the name of any Pledgor to which Collateral may be credited.

“DIP Credit Agreement” shall have the meaning set forth in the recitals hereto.

“DIP Credit Document Obligations” shall have the meaning set forth in Section
l(i) hereof.

“DIP Lender Creditors” shall have the meaning set forth in the recitals hereto.

“Domestic Corporation” shall have the meaning set forth in the definition of
“Stock.”

“Event of Default” shall mean any Event of Default under, and as defined in, the
DIP Credit Agreement.

“Excess Exempted Foreign Entity Voting Equity Interests” shall have the meaning
provided in Section 3.1.

“Exempted Foreign Entity” shall mean any Foreign Corporation and any limited
liability company organized under the laws of a jurisdiction other than the
United States, Mexico, Brazil, the Netherlands or any State or Territory thereof
that, in any such case, is treated as a corporation or an association taxable as
a corporation for U.S. Federal income tax purposes.

“Financial Asset” shall have the meaning given such term in Section 8-102(a)(9)
of the UCC; provided that, to the extent the term “Financial Asset” as used
herein includes, Stock, Partnership Interests or Limited Liability Company
Interests, such Equity Interests included within such term shall be limited by
the provisos of the respective definitions of, “Stock”, “Partnership Interests”
or “Limited Liability Company Interests”, as the case may be.

“Foreign Corporation” shall have the meaning set forth in the definition of
“Stock”.

“Holdings” shall have the meaning set forth in the recitals hereto.

“Indemnitees” shall have the meaning set forth in Section 11 hereof.

“Instrument” shall have the meaning given such term in Section 9-102(a)(47) of
the UCC.

“Investment Property” shall have the meaning given such term in
Section 9-102(a)(49) of the UCC; provided that, to the extent the term
“Investment Property” as used herein includes Stock, Partnership Interests or
Limited Liability Company Interests, such Equity Interests included within such
term shall be limited by the provisos of the respective definitions of “Stock”,
“Partnership Interests” or “Limited Liability Company Interests”, as the case
may be.

 

5



--------------------------------------------------------------------------------

“Lenders” shall have the meaning set forth in the recitals hereto.

“Limited Liability Company Assets” shall mean all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interest in other limited liability
companies), at any time owned by any Pledgor or represented by any Limited
Liability Company Interest.

“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by any Pledgor in any limited
liability company; provided that the term “Limited Liability Company Interest”
shall not include any limited liability company membership interest in (x) any
limited liability company that is not a Subsidiary of any Pledgor and (y) any
other limited liability company set forth on Annex E (or any limited liability
company acquired after the date hereof that the Pledgors indentify to the
Collateral Agent in writing and to which the Collateral Agent does not
reasonably object) to the extent (and only for so long as) the limited liability
company agreement or operating agreement for such other limited liability
company or applicable law prohibits the assignment of, or granting of a security
interest in, the limited liability company membership interests of such limited
liability company and such prohibitions are not rendered invalid by
Section 9-406 or Section 9-408 of the UCC, it being understood and agreed,
however, any such excluded other limited liability company membership interest
shall otherwise be subject to the security interests created by this Agreement
(and shall become a “Limited Liability Company Interest” for all purposes of
this Agreement) upon the receipt by such Pledgor of any necessary approvals or
waivers permitting the assignment thereof or the granting of a security interest
therein.

“Location” of any Pledgor has the meaning given such term in Section 9-307 of
the UCC.

“Non-Voting Equity Interests” shall mean all Equity Interests of any Person
which are not Voting Equity Interests.

“Notes” shall mean (x) all intercompany notes at any time issued to each Pledgor
and (y) all other promissory notes from time to time issued to, or held by, each
Pledgor.

“Obligations” shall have the meaning set forth in Section 1 hereof.

“Other DIP Creditors” shall have the meaning set forth in the recitals hereto.

“Post Petition Hedging Obligations” shall have the meaning set forth in Section
l(ii) hereof.

“Post Petition Secured Hedging Agreements” shall have the meaning set forth in
the recitals hereto.

 

6



--------------------------------------------------------------------------------

“Partnership Assets” shall mean all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned by any Pledgor or
represented by any Partnership Interest.

“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership; provided that the term “Partnership
Interest” shall not include any partnership interest (general or limited) in
(x) any partnership that is not a Subsidiary of any Pledgor and (y) any other
partnership set forth on Annex F (or any partnership acquired after the date
hereof that the Pledgors indentify to the Collateral Agent in writing and to
which the Collateral Agent does not reasonably object), to the extent (and only
for so long as) the partnership agreement for such other partnership or
applicable law prohibits the assignment of, or granting of a security interest
in, the partnership interests of such partnership and such prohibitions are not
rendered invalid by Section 9-406 or Section 9-408 of the UCC, it being
understood and agreed, however, any such excluded other partnership interest
shall otherwise be subject to the security interests created by this Agreement
(and shall become a “Partnership Interest” for all purposes of this Agreement)
upon the receipt by such Pledgor of any necessary approvals or waivers
permitting the assignment thereof or the granting of a security interest
therein.

“Pledged Notes” shall mean all Notes at any time pledged or required to be
pledged hereunder.

“Pledgee” shall have the meaning set forth in the first paragraph hereof.

“Pledgor” shall have the meaning set forth in the first paragraph hereof.

“Post Petition Cash Management Creditors” shall have the meaning set forth in
the recitals of this Agreement.

“Post Petition Cash Management Obligations” shall have the meaning set forth in
Section l(iii).

“Proceeds” shall have the meaning given such term in Section 9-102(a)(64) of the
UCC; provided that to the extent the term “Proceeds” as used herein includes
Stock, Partnership Interests or Limited Liability Company Interests, such Equity
Interests included within such term shall be limited by the provisos of the
respective definitions of “Stock”, “Partnership Interests” or “Limited Liability
Company Interests”, as the case may be.

“Registered Organization” shall have the meaning given such term in
Section 9-102(a)(70) of the UCC.

“Required Secured Creditors” shall have the meaning provided in the
U.S. Security Agreement.

“Secured Creditors” shall have the meaning set forth in the recitals hereto.

 

7



--------------------------------------------------------------------------------

“Secured Debt Agreements” shall mean and includes (w) this Agreement, (x) the
other Credit Documents, (y) each Secured Post Petition Cash Management
Arrangement and (z) each Post Petition Secured Hedging Agreement.

“Secured Post Petition Cash Management Arrangement” shall have the meaning set
forth in the recitals of this Agreement.

“Securities Account” shall have the meaning given such term in Section 8-501
(a) of the UCC.

“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.

“Securities Intermediary” shall have the meaning given such term in
Section 8-102(14) of the UCC.

“Security” and “Securities” shall have the meaning given such term in
Section 8-102(a)(15) of the UCC and shall in any event also include all Stock
and all Notes; provided that to the extent the term “Security” or “Securities”
as used herein includes Stock, Partnership Interests or Limited Liability
Company Interests, such Equity Interests included within such term shall be
limited by the provisos of the respective definitions of “Stock”, “Partnership
Interests” or “Limited Liability Company Interests”, as the case may be.

“Security Entitlement” shall have the meaning given such term in
Section 8-102(a)(17) of the UCC; provided that to the extent the term “Security
Entitlement” as used herein includes Stock, Partnership Interests or Limited
Liability Company Interests, such Equity Interests included within such term
shall be limited by the provisos of the respective definitions of “Stock”,
“Partnership Interests” or “Limited Liability Company Interests”, as the case
may be.

“Stock” shall mean (x) with respect to corporations incorporated under the laws
of the United States or any State or territory thereof or the District of
Columbia (each, a “Domestic Corporation”), all of the issued and outstanding
shares of capital stock of any Domestic Corporation at any time owned by any
Pledgor and (y) with respect to corporations not Domestic Corporations (each, a
“Foreign Corporation”), all of the issued and outstanding shares of capital
stock of any Foreign Corporation at any time owned by any Pledgor; provided that
the term “Stock” shall not include any Stock in (x) a corporation that is not a
Subsidiary of any Pledgor and (y) any other corporation set forth on Annex C (or
any corporation acquired after the date hereof that the Pledgors indentify to
the Collateral Agent in writing and to which the Collateral Agent does not
reasonably object), to the extent (and only for so long as) the joint venture or
other shareholder agreement for such other corporation or applicable law
prohibits the assignment of, or granting of a security interest in, the Stock of
such other corporation and such prohibitions are not rendered invalid by
Section 9-406 or Section 9-408 of the UCC, it being understood and agreed,
however, any such Stock excluded pursuant to preceding clause (y) shall
otherwise be subject to the security interests created by this Agreement (and
shall become “Stock” for all purposes of this Agreement) upon the receipt by
such Pledgor of any necessary approvals or waivers permitting the assignment
thereof or the granting of a security interest therein.

 

8



--------------------------------------------------------------------------------

“Termination Date” shall have the meaning set forth in Section 20 hereof.

“Transmitting Utility” has the meaning given such term in Section 9-102(a)(80)
of the UCC.

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York from time to time; provided that all references herein to specific Sections
or subsections of the UCC are references to such Sections or subsections, as the
case may be, of the Uniform Commercial Code as in effect in the State of New
York on the Agreement Execution Date.

“Uncertificated Security” shall have the meaning given such term in
Section 8-102(a)(18) of the UCC.

“U.S. Borrower” shall have the meaning set forth in the recitals hereto.

“Voting Equity Interests” of any Person shall mean all classes of Equity
Interests of such Person entitled to vote.

3. PLEDGE OF SECURITIES, ETC.

3.1 Pledge. To secure the Obligations now or hereafter owed or to be performed
by such Pledgor (but subject to clause (A) of the proviso at the end of this
Section 3.1 in the case of Voting Equity Interests of Exempted Foreign Entities
pledged hereunder), each Pledgor does hereby grant, pledge and assign to the
Pledgee for the benefit of the Secured Creditors, and does hereby create a
continuing security interest (subject to those Liens permitted to exist with
respect to the Collateral pursuant to the terms of all Secured Debt Agreements
then in effect) in favor of the Pledgee for the benefit of the Secured Creditors
in, all of its right, title and interest in and to the following, whether now
existing or hereafter from time to time acquired (collectively, the
“Collateral”):

(a) each of the Collateral Accounts (to the extent a security interest therein
is not created pursuant to the U.S. Security Agreement), including any and all
assets of whatever type or kind deposited by such Pledgor in any such Collateral
Account, whether now owned or hereafter acquired, existing or arising,
including, without limitation, all Financial Assets, Investment Property,
monies, checks, drafts, Instruments, Securities or interests therein of any type
or nature deposited or required by the DIP Credit Agreement or any other Secured
Debt Agreement to be deposited in such Collateral Account, and all investments
and all certificates and other Instruments (including depository receipts, if
any) from time to time representing or evidencing the same, and all dividends,
interest, distributions, cash and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing;

(b) all Securities owned or held by such Pledgor from time to time and all
options and warrants owned by such Pledgor from time to time to purchase
Securities;

 

9



--------------------------------------------------------------------------------

(c) all Limited Liability Company Interests owned by such Pledgor from time to
time and all of its right, title and interest in each limited liability company
to which each such Limited Liability Company Interest relates, whether now
existing or hereafter acquired, including, without limitation, to the fullest
extent permitted under the terms and provisions of the documents and agreements
governing such Limited Liability Company Interests and applicable law:

(A) all its capital therein and its interest in all profits, income, surpluses,
losses, Limited Liability Company Assets and other distributions to which such
Pledgor shall at any time be entitled in respect of such Limited Liability
Company Interests;

(B) all other payments due or to become due to such Pledgor in respect of
Limited Liability Company Interests, whether under any limited liability company
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;

(C) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any limited liability company
agreement or operating agreement, or at law or otherwise in respect of such
Limited Liability Company Interests;

(D) all present and future claims, if any, of such Pledgor against any such
limited liability company for monies loaned or advanced, for services rendered
or otherwise;

(E) all of such Pledgor’s rights under any limited liability company agreement
or operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such Limited
Liability Company Interests, including any power to terminate, cancel or modify
any such limited liability company agreement or operating agreement, to execute
any instruments and to take any and all other action on behalf of and in the
name of such Pledgor in respect of such Limited Liability Company Interests and
any such limited liability company, to make determinations, to exercise any
election (including, but not limited to, election of remedies) or option or to
give or receive any notice, consent, amendment, waiver or approval, together
with full power and authority to demand, receive, enforce, collect or receipt
for any of the foregoing or for any Limited Liability Company Asset, to enforce
or execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and

(F) all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

 

10



--------------------------------------------------------------------------------

(d) all Partnership Interests owned by such Pledgor from time to time and all of
its right, title and interest in each partnership to which each such Partnership
Interest relates, whether now existing or hereafter acquired, including, without
limitation, to the fullest extent permitted under the terms and provisions of
the documents and agreements governing such Partnership Interests and applicable
law:

(A) all its capital therein and its interest in all profits, income, surpluses,
losses, Partnership Assets and other distributions to which such Pledgor shall
at any time be entitled in respect of such Partnership Interests;

(B) all other payments due or to become due to such Pledgor in respect of
Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;

(C) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any partnership agreement or
operating agreement, or at law or otherwise in respect of such Partnership
Interests;

(D) all present and future claims, if any, of such Pledgor against any such
partnership for monies loaned or advanced, for services rendered or otherwise;

(E) all of such Pledgor’s rights under any partnership agreement or operating
agreement or at law to exercise and enforce every right, power, remedy,
authority, option and privilege of such Pledgor relating to such Partnership
Interests, including any power to terminate, cancel or modify any partnership
agreement or operating agreement, to execute any instruments and to take any and
all other action on behalf of and in the name of such Pledgor in respect of such
Partnership Interests and any such partnership, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Partnership Asset, to enforce or
execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and

(F) all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

(e) all Financial Assets and Investment Property owned by such Pledgor from time
to time;

(f) all Security Entitlements owned by such Pledgor from time to time in any and
all of the foregoing; and

 

11



--------------------------------------------------------------------------------

(g) all Proceeds of any and all of the foregoing;

provided that (A) to the extent Voting Equity Interests of any Exempted Foreign
Entity is pledged hereunder which represents more than 65% of the total combined
voting power of all classes of Voting Equity Interests of the respective
Exempted Foreign Entity (with all Voting Equity Interests of the respective
Exempted Foreign Entity in excess of said 65% limit being herein called “Excess
Exempted Foreign Entity Voting Equity Interests”), such Excess Exempted Foreign
Entity Voting Equity Interests shall secure Obligations of the respective
Pledgor only as a guarantor of the Obligations of the Canadian Borrower and the
German Borrower, and shall not secure any direct Obligations of the
U.S. Borrower (or guarantees of such Obligations by the respective Pledgor),
(B) each Pledgor shall be required to pledge hereunder 100% of the Non-Voting
Equity Interests of each Exempted Foreign Entity at any time and from time to
time acquired by such Pledgor, which Non-Voting Equity Interests shall not be
subject to the limitations described in preceding clause (A) and (C) no Pledgor
shall be required at any time to pledge hereunder, and the term “Collateral”
shall not include, any rights or property (x) to the extent that any valid and
enforceable law, statute, rule, regulation, order or directive of a governmental
authority or agency applicable to such rights or property, or any contractual
obligations binding on such rights or property, prohibits, restricts or requires
the consent of a third party for, or would result in the termination of such
rights or property as a result of, the creation of a security interest therein,
except to the extent provided by Sections 9-406, 9-407, 9-408 and 9-409 of the
UCC (solely to the extent the UCC is controlling) or (y) in director’s
qualifying shares, to the extent that a Subsidiary of such Pledgor shall have
been required by applicable law to issue such director’s qualifying shares,
provided, further, that any such rights and property described in clause (C)(x)
of the preceding proviso shall be excluded from the Collateral only to the
extent and for so long as such prohibition, restriction or third party consent
requirement continues validly to prohibit, restrict or require the consent of a
third party for the creation of such security interest, and upon the expiration,
termination or other lifting of such prohibition, restriction or third party
consent requirement, such rights and properties shall automatically be included
in the Collateral, without further action on the part of any Pledgor, the
Collateral Agent or any other Secured Creditor.

3.2 Procedures. (a) To the extent that any Pledgor at any time or from time to
time owns, acquires or obtains any right, title or interest in any Collateral,
such Collateral shall automatically (and without the taking of any action by
such Pledgor) be pledged pursuant to Section 3.1 of this Agreement and, in
addition thereto, such Pledgor shall (to the extent provided below) promptly
take the following actions as set forth below after it obtains such Collateral,
for the benefit of the Pledgee and the other Secured Creditors:

(i) with respect to a Certificated Security (other than a Certificated Security
credited on the books of a Clearing Corporation or Securities Intermediary),
such Pledgor shall physically deliver such Certificated Security to the Pledgee,
endorsed to the Pledgee or endorsed in blank (only to the extent that such
Certificated Security is not in the possession of the Pledgee);

(ii) with respect to an Uncertificated Security (other than an Uncertificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), such Pledgor shall cause the issuer of such Uncertificated
Security to duly authorize, execute, and deliver to the Pledgee, an agreement
for the benefit of the Pledgee and the other Secured Creditors substantially in
the form of Annex H hereto (appropriately completed to the satisfaction of the
Pledgee and with such modifications, if any, as shall be satisfactory to the
Pledgee) or in such other form as may be reasonably satisfactory to the
Collateral Agent, pursuant to which such issuer agrees to comply with any and
all instructions originated by the Pledgee without further consent by the
registered owner and not to comply with instructions regarding such
Uncertificated Security (and any Partnership Interests and Limited Liability
Company Interests issued by such issuer) originated by any other Person other
than a court of competent jurisdiction;

 

12



--------------------------------------------------------------------------------

(iii) with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing Corporation or Securities Intermediary (including a Federal
Reserve Bank, Participants Trust Company or The Depository Trust Company), such
Pledgor shall promptly notify the Pledgee thereof and shall promptly take
(x) all actions required (i) to comply with the applicable rules of such
Clearing Corporation or Securities Intermediary and (ii) to perfect the security
interest of the Pledgee under applicable law (including, in any event, under
Sections 9-314(a), (b) and (c), 9-106 and 8-106(d) of the UCC) and (y) such
other actions as the Pledgee deems necessary or, in the reasonable opinion of
the Pledgee, advisable to effect the foregoing;

(iv) with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Company
Interest credited on the books of a Clearing Corporation or Securities
Intermediary), (1) if such Partnership Interest or Limited Liability Company
Interest is represented by a certificate and is a Security for purposes of the
UCC, the procedure set forth in Section 3.2(a)(i) hereof, and (2) if such
Partnership Interest or Limited Liability Company Interest is not represented by
a certificate or is not a Security for purposes of the UCC, the procedure set
forth in Section 3.2(a)(ii) hereof;

(v) with respect to any Note, physical delivery of such Note to the Pledgee,
endorsed in blank, or, at the request of the Pledgee, endorsed to the Pledgee;
and

(vi) with respect to cash proceeds from any of the Collateral described in
Section 3.1 hereof, (i) establishment by the Pledgee of a cash account in the
name of such Pledgor over which the Pledgee shall have “control” within the
meaning of the UCC and at any time any Default or Event of Default is in
existence no withdrawals or transfers may be made therefrom by any Person except
with the prior written consent of the Pledgee and (ii) deposit of such cash in
such cash account.

(b) In addition to the actions required to be taken pursuant to Section 3.2(a)
hereof, each Pledgor shall take the following additional actions with respect to
the Collateral:

(i) with respect to all Collateral of such Pledgor whereby or with respect to
which the Pledgee may obtain “control” thereof within the meaning of
Section 8-106 of the UCC (or under any provision of the UCC as same may be
amended or supplemented from time to time, or under the laws of any relevant
State other than the State of New York), such Pledgor shall take all actions as
may be reasonably requested from time to time by the Pledgee so that “control”
of such Collateral is obtained and at all times held by the Pledgee; and

 

13



--------------------------------------------------------------------------------

(ii) each Pledgor shall, at the reasonable request of Pledgee, from time to time
cause appropriate financing statements (on appropriate forms) under the
Uniform Commercial Code as in effect in the various relevant States, covering
all Collateral hereunder (with the form of such financing statements to be
reasonably satisfactory to the Pledgee), to be filed in the relevant filing
offices so that at all times the Pledgee’s security interest in all Investment
Property and other Collateral which can be perfected by the filing of such
financing statements (in each case to the maximum extent perfection by filing
may be obtained under the laws of the relevant States, including, without
limitation, Section 9-312(a) of the UCC) is so perfected.

3.3 Subsequently Acquired Collateral. If any Pledgor shall acquire (by purchase,
stock dividend, distribution or otherwise) any additional Collateral at any time
or from time to time after the date hereof, (i) such Collateral shall
automatically (and without any further action being required to be taken) be
subject to the pledge and security interests created pursuant to Section 3.1
hereof and, furthermore, such Pledgor will thereafter promptly take (or cause to
be taken) all action with respect to such Collateral in accordance with the
procedures set forth in Section 3.2 hereof, and will promptly thereafter deliver
to the Pledgee (i) a certificate executed by an authorized officer of such
Pledgor describing such Collateral and certifying that the same has been duly
pledged in favor of the Pledgee (for the benefit of the Secured Creditors)
hereunder and (ii) supplements to Annexes A through G hereto as are necessary to
cause such Annexes to be complete and accurate at such time.

3.4 Transfer Taxes. Each pledge of Collateral under Section 3.1 or Section 3.3
hereof shall be accompanied by any transfer tax stamps required in connection
with the pledge of such Collateral.

3.5 Certain Representations and Warranties Regarding the Collateral. Each
Pledgor represents and warrants that on the Agreement Execution Date: (i) each
Subsidiary of such Pledgor, and the direct ownership thereof, is listed in
Annex B hereto; (ii) the Stock (and any warrants or options to purchase Stock)
held by such Pledgor consists of the number and type of shares of the stock (or
warrants or options to purchase any stock) of the corporations as described in
Annex C hereto; (iii) such Stock referenced in clause (ii) of this paragraph
constitutes that percentage of the issued and outstanding capital stock of the
issuing corporation as is set forth in Annex C hereto; (iv) the Notes held by
such Pledgor consist of the promissory notes described in Annex D hereto where
such Pledgor is listed as the lender; (v) the Limited Liability Company
Interests held by such Pledgor consist of the number and type of interests of
the Persons described in Annex E hereto; (vi) each such Limited Liability
Company Interest referenced in clause (v) of this paragraph constitutes that
percentage of the issued and outstanding equity interest of the issuing Person
as set forth in Annex E hereto; (vii) the Partnership Interests held by such
Pledgor consist of the number and type of interests of the Persons described in
Annex F hereto; (viii) each such Partnership Interest referenced in clause (vii)
of this paragraph constitutes that percentage or portion of the entire
partnership interest of the Partnership as set forth in Annex F hereto; (ix) the
exact address of each chief executive office of such Pledgor is listed on
Annex G hereto; (x) the Pledgor has complied with the respective procedure set
forth in Section 3.2(a) hereof with respect to each item of Collateral described
in Annexes C through F hereto; and (xi) on the Agreement Execution Date, such
Pledgor owns no other Securities, Stock, Notes, Limited Liability Company
Interests or Partnership Interests which are required to be pledged under
Section 3.1 hereof.

 

14



--------------------------------------------------------------------------------

4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. The Pledgee shall have the
right to appoint one or more sub-agents for the purpose of retaining physical
possession of the Collateral, which may be held (in the discretion of the
Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank or
in favor of the Pledgee or any nominee or nominees of the Pledgee or a sub-agent
appointed by the Pledgee.

5. VOTING, ETC., WHILE NO EVENT OF DEFAULT. Unless and until there shall have
occurred and be continuing a Noticed Event of Default, each Pledgor shall be
entitled to exercise any and all voting and other consensual rights pertaining
to the Collateral owned by it, and to give consents, waivers or ratifications in
respect thereof; provided that, in each case, no vote shall be cast or any
consent, waiver or ratification given or any action taken or omitted to be taken
in any manner that could materially and adversely affect the rights inuring to a
holder of any Collateral or the rights and remedies of any of the Pledgee or the
Secured Creditors under this Agreement or the DIP Credit Agreement or any other
Credit Document or the ability of the Secured Creditors to exercise the same.
All such rights of each Pledgor to vote and to give consents, waivers and
ratifications shall cease in case a Noticed Event of Default has occurred and is
continuing, and Section 7 hereof shall become applicable. As used herein, a
“Noticed Event of Default” shall mean (i) an Event of Default with respect to
any Assignor under clause (h), (i) or (j) of Section 11 of the DIP Credit
Agreement and (ii) any other Event of Default in respect to which the Collateral
Agent has given the U.S. Borrower notice that such Event of Default constitutes
a “Noticed Event of Default”.

6. DIVIDENDS AND OTHER DISTRIBUTIONS. Unless and until there shall have occurred
and be continuing a Noticed Event of Default, all cash dividends, cash
distributions, cash Proceeds and other cash amounts payable in respect of the
Collateral shall be paid to the respective Pledgor. The Pledgee shall be
entitled to receive directly, and to retain as part of the Collateral:

(i) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash dividends other than as set forth
above) paid or distributed by way of dividend or otherwise in respect of the
Collateral;

(ii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash (although such cash may be paid
directly to the respective Pledgor so long as no Event of Default then exists))
paid or distributed in respect of the Collateral by way of stock-split,
spin-off, split-up, reclassification, combination of shares or similar
rearrangement; and

 

15



--------------------------------------------------------------------------------

(iii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash) which may be paid in respect of
the Collateral by reason of any consolidation, merger, exchange of stock,
conveyance of assets, liquidation or similar corporate or other reorganization.

Nothing contained in this Section 6 shall limit or restrict in any way the
Pledgee’s right to receive the proceeds of the Collateral in any form in
accordance with Section 3 of this Agreement. All dividends, distributions or
other payments which are received by any Pledgor contrary to the provisions of
this Section 6 or Section 7 hereof shall be received in trust for the benefit of
the Pledgee, shall be segregated from other property or funds of such Pledgor
and shall be forthwith paid over to the Pledgee as Collateral in the same form
as so received (with any necessary endorsement).

7. REMEDIES IN CASE OF AN EVENT OF DEFAULT. (a) Subject to the Final Order and
any other order made by the Bankruptcy Court in the U.S. Cases, if there shall
have occurred and be continuing a Noticed Event of Default, then and in every
such case, the Pledgee shall be entitled to exercise all of the rights, powers
and remedies (whether vested in it by this Agreement, any other Secured Debt
Agreement or by law) for the protection and enforcement of its rights in respect
of the Collateral, and the Pledgee shall be entitled to exercise all the rights
and remedies of a secured party under the UCC as in effect in any relevant
jurisdiction and also shall be entitled, without limitation, to exercise the
following rights, which each Pledgor hereby agrees to be commercially
reasonable:

(i) to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 hereof to the respective Pledgor;

(ii) to transfer all or any part of the Collateral into the Pledgee’s name or
the name of its nominee or nominees;

(iii) to accelerate any Pledged Note which may be accelerated in accordance with
its terms, and take any other lawful action to collect upon any Pledged Note
(including, without limitation, to make any demand for payment thereon);

(iv) to vote (and exercise all rights and powers in respect of voting) all or
any part of the Collateral (whether or not transferred into the name of the
Pledgee) and give all consents, waivers and ratifications in respect of the
Collateral and otherwise act with respect thereto as though it were the outright
owner thereof (each Pledgor hereby irrevocably constituting and appointing the
Pledgee the proxy and attorney-in-fact of such Pledgor, with full power of
substitution to do so);

(v) at any time and from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or,
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise purchase or dispose (all of which are hereby
waived by each Pledgor), for cash, on credit or for other property, for
immediate or future delivery without any assumption of credit risk, and for such
price or prices and on such terms as the Pledgee in its absolute discretion may
determine, provided at least 10 days’ written notice of the time and place of
any such sale shall be given to the respective Pledgor. The Pledgee shall not be
obligated to make any such sale of Collateral regardless of whether any such
notice of sale has theretofore been given. Each Pledgor hereby waives and
releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security or the Obligations or otherwise. At any such sale, unless prohibited by
applicable law, the Pledgee on behalf of the Secured Creditors may bid for and
purchase all or any part of the Collateral so sold free from any such right or
equity of redemption. Neither the Pledgee nor any other Secured Creditor shall
be liable for failure to collect or realize upon any or all of the Collateral or
for any delay in so doing nor shall any of them be under any obligation to take
any action whatsoever with regard thereto; and

 

16



--------------------------------------------------------------------------------

(vi) to set off any and all Collateral against any and all Obligations, and to
withdraw any and all cash or other Collateral from any and all Collateral
Accounts and to apply such cash and other Collateral to the payment of any and
all Obligations.

(b) After all Events of Default have been cured or waived and the U.S. Borrower
has delivered to the Collateral Agent a certificate to that effect, unless the
Pledgee has received notice from any Lender that an Event of Default has
occurred and is then continuing, each Pledgor shall have the right to exercise
the voting rights and powers that such Pledgor would otherwise be entitled to
exercise pursuant to the terms of Section 6 hereof.

8. REMEDIES, CUMULATIVE, ETC. Each and every right, power and remedy of the
Pledgee provided for in this Agreement or in any other Secured Debt Agreement,
or now or hereafter existing at law or in equity or by statute shall be
cumulative and concurrent and shall be in addition to every other such right,
power or remedy. The exercise or beginning of the exercise by the Pledgee or any
other Secured Creditor of any one or more of the rights, powers or remedies
provided for in this Agreement or any other Secured Debt Agreement or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Pledgee or any other Secured
Creditor of all such other rights, powers or remedies, and no failure or delay
on the part of the Pledgee or any other Secured Creditor to exercise any such
right, power or remedy shall operate as a waiver thereof. No notice to or demand
on any Pledgor in any case shall entitle it to any other or further notice or
demand in similar or other circumstances or constitute a waiver of any of the
rights of the Pledgee or any other Secured Creditor to any other or further
action in any circumstances without notice or demand. The Secured Creditors
agree that this Agreement may be enforced only by the action of the Pledgee, in
each case, acting upon the instructions of the Required Secured Creditors, and
that no other Secured Creditor shall have any right individually to seek to
enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Pledgee for the benefit of the Secured Creditors upon the
terms of this Agreement and the U.S. Security Agreement.

 

17



--------------------------------------------------------------------------------

9. APPLICATION OF PROCEEDS. (a) All monies collected by the Pledgee upon any
sale or other disposition of the Collateral pursuant to the terms of this
Agreement, together with all other monies received by the Pledgee hereunder,
shall be applied in the manner provided in Section 7.4 of the U.S. Security
Agreement (with any reference therein to “Assignors”, “Collateral Agent”, “DIP
Credit Document Obligations”, “DIP Lender Creditors”, “Obligations”, “Other DIP
Creditors”, “Post Petition Cash Management Creditors”, “Post Petition Cash
Management Obligations”, “Post Petition Hedging Obligations”, and “Secured
Creditors” to be deemed to be a reference to the corresponding defined term
herein).

(b) It is understood and agreed that each Pledgor shall remain jointly and
severally liable with respect to its Obligations to the extent of any deficiency
between the amount of the proceeds of the Collateral pledged by it hereunder and
the aggregate amount of such Obligations.

10. PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
such sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
nonapplication thereof.

11. INDEMNITY. Each Pledgor jointly and severally agrees (i) to indemnify,
reimburse and hold harmless the Pledgee and each other Secured Creditor and
their respective successors, assigns, employees, agents and affiliates
(individually an “Indemnitee”, and collectively, the “Indemnitees”) from and
against any and all obligations, damages, injuries, penalties, claims, demands,
losses, judgments and liabilities (including, without limitation, liabilities
for penalties) of whatsoever kind or nature, and (ii) to reimburse each
Indemnitee for all reasonable costs, expenses and disbursements, including
reasonable attorneys’ fees and expenses, in each case arising out of or
resulting from this Agreement or the exercise by any Indemnitee of any right or
remedy granted to it hereunder or under any other Secured Debt Agreement (but
excluding any obligations, damages, injuries, penalties, claims, demands,
losses, judgments and liabilities (including, without limitation, liabilities
for penalties) or expenses of whatsoever kind or nature to the extent incurred
or arising by reason of gross negligence or willful misconduct of such
Indemnitee (as determined by a court of competent jurisdiction)). In no event
shall the Pledgee hereunder be liable, in the absence of gross negligence or
willful misconduct on its part (as determined by a court of competent
jurisdiction), for any matter or thing in connection with this Agreement other
than to account for monies or other property actually received by it in
accordance with the terms hereof. If and to the extent that the obligations of
any Pledgor under this Section 11 are unenforceable for any reason, such Pledgor
hereby agrees to make the maximum contribution to the payment and satisfaction
of such obligations which is permissible under applicable law. The indemnity
obligations of each Pledgor contained in this Section 11 shall continue in full
force and effect notwithstanding the full payment of all the Notes issued under
the DIP Credit Agreement, the termination of all Post Petition Secured Hedging
Agreements, the payment of all other Obligations and the discharge thereof, and
the occurrence of the Termination Date.

 

18



--------------------------------------------------------------------------------

12. PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER. (a) Nothing
herein shall be construed to make the Pledgee or any other Secured Creditor
liable as a member of any limited liability company or as a partner of any
partnership and neither the Pledgee nor any other Secured Creditor by virtue of
this Agreement or otherwise (except as referred to in the following sentence)
shall have any of the duties, obligations or liabilities of a member of any
limited liability company or as a partner in any partnership. The parties hereto
expressly agree that, unless the Pledgee shall become the absolute owner of
Collateral consisting of a Limited Liability Company Interest or a Partnership
Interest pursuant hereto, this Agreement shall not be construed as creating a
partnership or joint venture among the Pledgee, any other Secured Creditor, any
Pledgor and/or any other Person.

(b) Except as provided in the last sentence of paragraph (a) of this Section 12,
the Pledgee, by accepting this Agreement, did not intend to become a member of
any limited liability company or a partner of any partnership or otherwise be
deemed to be a co-venturer with respect to any Pledgor, any limited liability
company, partnership and/or any other Person either before or after an Event of
Default shall have occurred. The Pledgee shall have only those powers set forth
herein and the Secured Creditors shall assume none of the duties, obligations or
liabilities of a member of any limited liability company or as a partner of any
partnership or any Pledgor except as provided in the last sentence of
paragraph (a) of this Section 12.

(c) The Pledgee and the other Secured Creditors shall not be obligated to
perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.

(d) The acceptance by the Pledgee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Pledgee or any other Secured Creditor to appear in or defend
any action or proceeding relating to the Collateral to which it is not a party,
or to take any action hereunder or thereunder, or to expend any money or incur
any expenses or perform or discharge any obligation, duty or liability under the
Collateral.

13. FURTHER ASSURANCES; POWER-OF-ATTORNEY. (a) Each Pledgor agrees that, at the
reasonable request of Pledgee, it will join with the Pledgee in executing and,
at such Pledgor’s own expense, file and refile under the UCC or other applicable
law such financing statements, continuation statements and other documents, in
form reasonably acceptable to the Pledgee, in such offices as the Pledgee
(acting on its own or on the instructions of the Required Secured Creditors) may
reasonably deem necessary or appropriate and wherever required or permitted by
law in order to perfect and preserve the Pledgee’s security interest in the
Collateral hereunder and hereby authorizes the Pledgee to file financing
statements and amendments thereto relative to all or any part of the Collateral
(including, without limitation, (x) financing statements which list the
Collateral specifically and/or “all assets” as collateral and (y) “in lieu of
financing statements) without the signature of such Pledgor where permitted by
law, and agrees to do such further acts and things and to execute and deliver to
the Pledgee such additional conveyances, assignments, agreements and instruments
as the Pledgee may reasonably require or deem, in its reasonable opinion,
advisable to carry into effect the purposes of this Agreement or to further
assure and confirm unto the Pledgee its rights, powers and remedies hereunder or
thereunder.

 

19



--------------------------------------------------------------------------------

(b) Each Pledgor hereby constitutes and appoints the Pledgee its true and lawful
attorney-in-fact, irrevocably, with full authority in the place and stead of
such Pledgor and in the name of such Pledgor or otherwise, from time to time
after the occurrence and during the continuance of an Event of Default, in the
Pledgee’s discretion, to act, require, demand, receive and give acquittance for
any and all monies and claims for monies due or to become due to such Pledgor
under or arising out of the Collateral, to endorse any checks or other
instruments or orders in connection therewith and to file any claims or take any
action or institute any proceedings and to execute any instrument which the
Pledgee may deem necessary or, in its reasonable opinion, advisable to
accomplish the purposes of this Agreement, which appointment as attorney is
coupled with an interest.

14. THE PLEDGEE AS COLLATERAL AGENT. The Pledgee will hold in accordance with
this Agreement all items of the Collateral at any time received under this
Agreement. It is expressly understood, acknowledged and agreed by each Secured
Creditor that by accepting the benefits of this Agreement each such Secured
Creditor acknowledges and agrees that the obligations of the Pledgee as holder
of the Collateral and interests therein and with respect to the disposition
thereof, and otherwise under this Agreement, are only those expressly set forth
in this Agreement and in Section 12 of the DIP Credit Agreement. The Pledgee
shall act hereunder on the terms and conditions set forth herein and in
Section 12 of the DIP Credit Agreement.

15. TRANSFER BY THE PLEDGORS. Except as permitted (i) prior to the date all DIP
Credit Document Obligations have been paid in full and all Commitments under the
DIP Credit Agreement have been terminated, pursuant to the DIP Credit Agreement,
and (ii) thereafter, pursuant to the other Secured Debt Agreements, no Pledgor
will sell or otherwise dispose of, grant any option with respect to, or
mortgage, pledge or otherwise encumber any of the Collateral or any interest
therein.

16. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS. (a) Each Pledgor
represents, warrants and covenants as to itself and each of its Subsidiaries
that:

(i) it is the legal, beneficial and record owner of, and has good and marketable
title to, all of its Collateral consisting of one or more Securities,
Partnership Interests and Limited Liability Company Interests and that it has
sufficient interest in all of its Collateral in which a security interest is
purported to be created hereunder for such security interest to attach (subject,
in each case, to no pledge, lien, mortgage, hypothecation, security interest,
charge, option, Adverse Claim or other encumbrance whatsoever, except the liens
and security interests created by this Agreement or permitted under the Secured
Debt Agreements);

(ii) subject to the Final Order and any other order made by the Bankruptcy Court
in the U.S. Cases, it has full power, authority and legal right to pledge all
the Collateral pledged by it pursuant to this Agreement;

(iii) this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable against such Pledgor in accordance with its terms, subject to
(A) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, (B) general equitable principles (whether
considered in a proceeding in equity or at law), (C) an implied covenant of good
faith and fair dealing, (D) as it relates to the pledge of any capital stock of
Foreign Subsidiaries of the U.S. Borrower, the effects of the possible judicial
application of foreign laws or foreign governmental or judicial action affecting
creditors’ rights and (E) the Final Order and any other order made by the
Bankruptcy Court in the U.S. Cases;

 

20



--------------------------------------------------------------------------------

(iv) except to the extent already obtained or made, no consent of any other
party (including, without limitation, any stockholder, partner, member or
creditor of such Pledgor or any of its Subsidiaries) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any U.S. Governmental Authority is
required to be obtained by such Pledgor in connection with (a) the execution,
delivery or performance of this Agreement by such Pledgor, (b) the validity or
enforceability of this Agreement against such Pledgor (except as set forth in
clause (iii) above), (c) the perfection or enforceability of the Pledgee’s
security interest in such Pledgor’s Collateral or (d) except for compliance with
or as may be required by applicable securities laws, the exercise by the Pledgee
of any of its rights or remedies provided herein;

(v) neither the execution, delivery or performance by such Pledgor of this
Agreement or any other Secured Debt Agreement to which it is a party, nor
compliance by it with the terms and provisions hereof and thereof nor the
consummation of the transactions contemplated therein: (i) will contravene any
provision of any applicable domestic law, statute, rule or regulation, or any
applicable domestic order, writ, injunction or decree of any court, arbitrator
or governmental instrumentality, applicable to such Pledgor; (ii) will conflict
with or result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents) upon any of the properties or assets of such Pledgor
or any of its Subsidiaries pursuant to the terms of any indenture, credit
agreement, loan agreement or any other material agreement, material contract or
other material instrument to which such Pledgor or any of its Subsidiaries is a
party or is otherwise bound, or by which it or any of its properties or assets
is bound or to which it may be subject; or (iii) will violate any provision of
the certificate of incorporation, by-laws, certificate of partnership,
partnership agreement, certificate of formation or limited liability company
agreement (or equivalent organizational documents), as the case may be, of such
Pledgor or any of its Subsidiaries;

(vi) all of such Pledgor’s Collateral (consisting of Securities, Limited
Liability Company Interests and Partnership Interests, but with respect to
Pledged Notes issued by a person that is not a Subsidiary of Holdings or an
Affiliate of any such Subsidiary, to the best of each Pledgor’s knowledge) has
been duly and validly issued, is fully paid and non-assessable and is subject to
no options to purchase or similar rights;

 

21



--------------------------------------------------------------------------------

(vii) each of such Pledgor’s Pledged Notes (solely with respect to Pledged Notes
issued by a person that is not a Subsidiary of Holdings or an Affiliate of any
such Subsidiary, to the best of each Pledgor’s knowledge) constitutes, or when
executed by the obligor thereof will constitute, the legal, valid and binding
obligation of such obligor, enforceable in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforcement is sought in equity or at law);

(viii) the pledge, collateral assignment and delivery to the Pledgee of such
Pledgor’s Collateral consisting of Certificated Securities and Pledged Notes
pursuant to this Agreement creates a valid and perfected first priority security
interest in such Certificated Securities and Pledged Notes, and the proceeds
thereof to the extent the creation and perfection of the security interest
therein is governed by the UCC or other applicable domestic laws, subject to no
prior Lien or encumbrance or to any agreement purporting to grant to any third
party a Lien or encumbrance on the property or assets of such Pledgor which
would include the Securities (other than the liens and security interests
permitted under the Secured Debt Agreements then in effect) and the Pledgee is
entitled to all the rights, priorities and benefits afforded by the UCC or other
relevant law as enacted in any relevant jurisdiction to perfect security
interests in respect of such Collateral; and

(ix) “control” (as defined in Section 8-106 of the UCC) has been obtained by the
Pledgee over all of such Pledgor’s Collateral consisting of Securities
(including, without limitation, Notes which are Securities) with respect to
which such “control” may be obtained pursuant to Section 8-106 of the UCC,
except to the extent that the obligation of the applicable Pledgor to provide
the Pledgee with “control” of such Collateral has not yet arisen under this
Agreement; provided that in the case of the Pledgee obtaining “control” over
Collateral consisting of a Security Entitlement, such Pledgor shall have taken
all steps in its control so that the Pledgee obtains “control” over such
Security Entitlement.

(b) Each Pledgor covenants and agrees that it will not enter into any
contractual or other arrangement that prohibits the assignment of, or granting
of a security interest in, any limited liability company interests or any
partnership interests owned by such Pledgor from time to time, except as
otherwise permitted under the DIP Credit Agreement.

(c) Each Pledgor covenants and agrees that it will defend the Pledgee’s right,
title and security interest in and to such Pledgor’s Collateral and the proceeds
thereof against the claims and demands of all persons whomsoever; and each
Pledgor covenants and agrees that it will have like title to and right to pledge
any other property at any time hereafter pledged to the Pledgee by such Pledgor
as Collateral hereunder and will likewise defend the right thereto and security
interest therein of the Pledgee and the other Secured Creditors.

(d) Each Pledgor covenants and agrees that it will take no action which would
violate any of the terms of any Secured Debt Agreement.

 

22



--------------------------------------------------------------------------------

17. LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION
AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION; LOCATION;
ORGANIZATIONAL IDENTIFICATION NUMBERS; CHANGES THERETO; ETC. The exact legal
name of each Pledgor, the type of organization of such Pledgor, whether or not
such Pledgor is a Registered Organization, the jurisdiction of organization of
such Pledgor, such Pledgor’s Location, the organizational identification number
(if any) of such Pledgor, and whether or not such Pledgor is a Transmitting
Utility, is listed on Annex A hereto for such Pledgor. No Pledgor shall change
its legal name, its type of organization, its status as a Registered
Organization (in the case of a Registered Organization), its status as a
Transmitting Utility or as a Person which is not a Transmitting Utility, as the
case may be, its jurisdiction of organization, its Location, or its
organizational identification number (if any), except that any such changes
shall be permitted (so long as not in violation of the applicable requirements
of the Secured Debt Agreements and so long as same do not involve (x) a
Registered Organization ceasing to constitute same or (y) any Pledgor changing
its jurisdiction of organization or Location from the United States or a State
thereof to a jurisdiction of organization or Location, as the case may be,
outside the United States or a State thereof) if (i) it shall have given to the
Collateral Agent not less than 15 days’ prior written notice of each change to
the information listed on Annex A (as adjusted for any subsequent changes
thereto previously made in accordance with this sentence), together with a
supplement to Annex A which shall correct all information contained therein for
such Pledgor, and (ii) in connection with the respective such change or changes,
it shall have taken all action reasonably requested by the Collateral Agent to
maintain the security interests of the Collateral Agent in the Collateral
intended to be granted hereby at all times fully perfected and in full force and
effect. In addition, to the extent that any Pledgor does not have an
organizational identification number on the Agreement Execution Date and later
obtains one, such Pledgor shall promptly thereafter deliver a notification of
the Collateral Agent of such organizational identification number and shall take
all actions reasonably satisfactory to the Collateral Agent to the extent
necessary to maintain the security interest of the Collateral Agent in the
Collateral intended to be granted hereby fully perfected and in full force and
effect.

18. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The obligations of each Pledgor under
this Agreement shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever (other than termination of this Agreement pursuant to Section 20
hereof), including, without limitation:

(i) any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any Secured Debt Agreement (other than this
Agreement in accordance with its terms), or any other instrument or agreement
referred to therein, or any assignment or transfer of any thereof;

(ii) any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument including, without
limitation, this Agreement (other than a waiver, consent or extension with
respect to this Agreement in accordance with its terms);

 

23



--------------------------------------------------------------------------------

(iii) any furnishing of any additional security to the Pledgee or its assignee
or any acceptance thereof or any release of any security by the Pledgee or its
assignee;

(iv) any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or

(v) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any Pledgor or any
Subsidiary of any Pledgor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing.

19. SALE OF COLLATERAL WITHOUT REGISTRATION. If at any time when the Pledgee
shall determine to exercise its right to sell all or any part of the Collateral
consisting of Securities, Limited Liability Company Interests or Partnership
Interests pursuant to Section 7 hereof, and such Collateral or the part thereof
to be sold shall not, for any reason whatsoever, be effectively registered under
the Securities Act, as then in effect, the Pledgee may, in its sole and absolute
discretion, sell such Collateral or part thereof by private sale in such manner
and under such circumstances as the Pledgee may deem necessary or, in its
reasonable opinion, advisable in order that such sale may legally be effected
without such registration. Without limiting the generality of the foregoing, in
any such event the Pledgee, in its sole and absolute discretion (i) may proceed
to make such private sale notwithstanding that a registration statement for the
purpose of registering such Collateral or part thereof shall have been filed
under such Securities Act, (ii) may approach and negotiate with a single
possible purchaser to effect such sale, and (iii) may restrict such sale to a
purchaser who will represent and agree that such purchaser is purchasing for its
own account, for investment, and not with a view to the distribution or sale of
such Collateral or part thereof. In the event of any such sale, the Pledgee
shall incur no responsibility or liability for selling all or any part of the
Collateral at a price which the Pledgee, in its sole and absolute discretion,
may in good faith deem reasonable under the circumstances, notwithstanding the
possibility that a substantially higher price might be realized if the sale were
deferred until the registration as aforesaid.

20. TERMINATION; RELEASE. (a) On the Termination Date (as defined below), this
Agreement shall terminate and the security interests granted hereby shall be
released automatically (provided that all indemnities set forth herein
including, without limitation, in Section 11 hereof shall survive any such
termination) and the Pledgee, at the request and expense of such Pledgor, will
execute and deliver to such Pledgor a proper instrument or instruments
(including UCC termination statements) acknowledging the satisfaction and
termination of this Agreement (including, without limitation, UCC termination
statements and instruments of satisfaction, discharge and/or reconveyance), and
will assign, transfer and deliver to such Pledgor (without recourse and without
any representation or warranty) such of the Collateral as may be in the
possession of the Pledgee or any of its sub-agents hereunder and as has not
theretofore been sold or otherwise applied or released pursuant to this
Agreement, together with any moneys at the time held by the Pledgee or any of
its sub-agents hereunder and, with respect to any Collateral consisting of an
Uncertificated Security, a Partnership Interest or a Limited Liability Company
Interest (other than an Uncertificated Security, Partnership Interest or Limited
Liability Company Interest credited on the books of a Clearing Corporation or
Securities Intermediary), a termination of the agreement relating thereto
executed and delivered by the issuer of such Uncertificated Security pursuant to
Section 3.2(a)(ii) or by the respective partnership or limited liability company
pursuant to Section 3.2(a)(iv)(2). As used in this Agreement, “Termination Date”
shall mean the date upon which the Commitments under the DIP Credit Agreement
have been terminated, no Note (as defined in the DIP Credit Agreement) is
outstanding (and all Loans have been paid in full), and all other DIP Credit
Document Obligations (other than indemnities described in Section 11 hereof and
described in Section 13.01 of the DIP Credit Agreement, and any other
indemnities set forth in any other Security Documents, in each case which are
not then due and payable) then due and payable have been paid in full.

 

24



--------------------------------------------------------------------------------

(b) In the event that any part of the Collateral is sold or otherwise disposed
of (to a Person other than a Credit Party) at any time prior to the time at
which all DIP Credit Document Obligations have been paid in full and all
Commitments under the DIP Credit Agreement have been terminated, in connection
with a sale or disposition permitted by Section 10.05 of the DIP Credit
Agreement or is otherwise released at the direction of the Required Lenders (or
all the Lenders if required by Section 13.12 of the DIP Credit Agreement), the
proceeds of such sale or disposition (or from such release) are applied in
accordance with the terms of the DIP Credit Agreement to the extent required to
be so applied, such Collateral shall be automatically released from the security
interest granted hereunder and the Pledgee, at the request and expense of such
Pledgor, will execute and deliver such documentation (including termination or
partial release statements and the like in connection therewith) and assign,
transfer and deliver to such Pledgor (without recourse and without any
representation or warranty) such of the Collateral as is then being (or has
been) so sold or released and as may be in the possession of the Pledgee (or, in
the case of Collateral held by any sub-agent designated pursuant to Section 4
hereto, such sub-agent) and has not theretofore been released pursuant to this
Agreement. Furthermore, upon the release of any U.S. Subsidiary Guarantor from
the Global Subsidiaries Guaranty in accordance with the provisions thereof, such
Pledgor (and the Collateral at such time assigned by the respective Pledgor
pursuant hereto) shall be automatically released from this Agreement.

(c) At any time that any Pledgor desires that the Pledgee execute and deliver
any release documentation as provided in the foregoing Section 20(a) or (b),
such Pledgor shall deliver to the Pledgee (and the relevant sub-agent, if any,
designated pursuant to Section 4 hereof) a certificate signed by an authorized
officer of such Pledgor stating that the release of the respective Collateral is
permitted pursuant to Section 20(a) or (b) hereof. At any time that the U.S.
Borrower or the respective Pledgor desires that the Pledgee execute and deliver
any release documentation in connection with the release of any U.S. Subsidiary
Guarantor which has been released from the Global Subsidiaries Guaranty as
provided in the penultimate sentence of Section 20(b), it shall deliver to the
Pledgee a certificate signed by an officer of the U.S. Borrower and the
respective Pledgor stating that the release of the respective Pledgor (and its
Collateral) is permitted pursuant to such Section 20(b).

(d) The Pledgee shall have no liability whatsoever to any other Secured Creditor
as the result of any release of Collateral by it in accordance with (or which
the Collateral Agent believes to be in accordance with) this Section 20.

 

25



--------------------------------------------------------------------------------

21. NOTICES, ETC. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telecopy or courier service and all such notices
and communications shall, when mailed, telecopied or sent by courier, be
effective when deposited in the mails or delivered to the overnight courier, as
the case may be, or sent by telecopier, except that notices and communications
to the Pledgee or any Pledgor shall not be effective until received by the
Pledgee or such Pledgor, as the case may be. All notices and other
communications shall be in writing and addressed as follows:

(a) if to any Pledgor, to the care of the U.S. Borrower as provided in
Section 13.03 of the DIP Credit Agreement;

(b) if to the Pledgee, at:

Deutsche Bank Trust Company Americas

60 Wall Street, MS NYC60-4305

New York, NY 10005-2858

Attention: Jean Travis

Facsimile: 212 797-5690

(c) if to any DIP Lender Creditor, either (x) to the Administrative Agent, at
the address of the Administrative Agent specified in the DIP Credit Agreement,
or (y) at such address as such DIP Lender Creditor shall have specified in the
DIP Credit Agreement;

(d) if to any Other DIP Creditor, at such address as such Other DIP Creditor
shall have specified in writing to the Pledgors and the Pledgee; and

(e) if to any Post Petition Cash Management Creditor, at such address as such
Post Petition Cash Management Creditor shall have specified in writing to each
Assignor and the Collateral Agent;

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

22. WAIVER; AMENDMENT. Except as provided in Sections 30 and 32 hereof, none of
the terms and conditions of this Agreement may be changed, waived, modified or
varied in any manner whatsoever except in accordance with the requirements
specified in the U.S. Security Agreement.

23. SUCCESSORS AND ASSIGNS. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 20, (ii) be
binding upon each Pledgor, its successors and assigns; provided, however, that
no Pledgor shall assign any of its rights or obligations hereunder without the
prior written consent of the Pledgee (with the prior written consent of the
Required Secured Creditors), and (iii) inure, together with the rights and
remedies of the Pledgee hereunder, to the benefit of the Pledgee, the other
Secured Creditors and their respective successors, transferees and assigns. All
agreements, statements, representations and warranties made by each Pledgor
herein or in any certificate or other instrument delivered by such Pledgor or on
its behalf under this Agreement shall be considered to have been relied upon by
the Secured Creditors and shall survive the execution and delivery of this
Agreement and the other Secured Debt Agreements regardless of any investigation
made by the Secured Creditors or on their behalf.

 

26



--------------------------------------------------------------------------------

24. HEADINGS DESCRIPTIVE. The headings of the several Sections of this Agreement
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

25. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. SUBJECT TO THE JURISDICTION OF THE BANKRUPTCY COURT, ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF
NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PLEDGOR HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH
PLEDGOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH PLEDGOR, AND AGREES NOT TO PLEAD OR CLAIM IN ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS
PERSONAL JURISDICTION OVER SUCH PLEDGOR. EACH PLEDGOR FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO ANY SUCH PLEDGOR AT ITS ADDRESS FOR NOTICES
AS PROVIDED IN SECTION 21 ABOVE, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING. EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE PLEDGEE UNDER THIS AGREEMENT, OR
ANY SECURED CREDITOR, TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY PLEDGOR IN ANY
OTHER JURISDICTION.

(b) SUBJECT TO THE JURISDICTION OF THE BANKRUPTCY COURT, EACH PLEDGOR HEREBY
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

27



--------------------------------------------------------------------------------

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

26. PLEDGOR’S DUTIES. It is expressly agreed, anything herein contained to the
contrary notwithstanding, that each Pledgor shall remain liable to perform all
of the obligations, if any, assumed by it with respect to the Collateral and the
Pledgee shall not have any obligations or liabilities with respect to any
Collateral by reason of or arising out of this Agreement, except for the
safekeeping of Collateral actually in Pledgor’s possession, nor shall the
Pledgee be required or obligated in any manner to perform or fulfill any of the
obligations of any Pledgor under or with respect to any Collateral.

27. COUNTERPARTS. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with each Pledgor and the Pledgee.

28. SEVERABILITY. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

29. RECOURSE. This Agreement is made with full recourse to each Pledgor and
pursuant to and upon all the representations, warranties, covenants and
agreements on the part of such Pledgor contained herein and in the other Secured
Debt Agreements and otherwise in writing in connection herewith or therewith.

30. ADDITIONAL PLEDGORS. It is understood and agreed that any Subsidiary of
Holdings that is required to become a party to this Agreement after the date
hereof pursuant to the requirements of the DIP Credit Agreement or any other
Credit Document, shall become a Pledgor hereunder by (x) executing a counterpart
hereof and delivering same to the Pledgee, or by executing an assumption
agreement in form and substance reasonably satisfactory to the Pledgee,
(y) delivering supplements to Annexes A through G, hereto as are necessary to
cause such annexes to be complete and accurate with respect to such additional
Pledgor on such date and (z) taking all actions as specified in this Agreement
as would have been taken by such Pledgor had it been an original party to this
Agreement, in each case with all documents required above to be delivered to the
Pledgee and with all documents and actions required above to be taken to the
reasonable satisfaction of the Pledgee.

 

28



--------------------------------------------------------------------------------

31. LIMITED OBLIGATIONS. It is the desire and intent of each Pledgor and the
Secured Creditors that this Agreement shall be enforced against each Pledgor to
the fullest extent permissible under the laws applied in each jurisdiction in
which enforcement is sought. Notwithstanding anything to the contrary contained
herein, in furtherance of the foregoing, it is noted that the obligations of
each Pledgor constituting a Global Subsidiary Guarantor have been limited as
provided in the Global Subsidiaries Guaranty.

32. RELEASE OF PLEDGORS. If at any time all of the Equity Interests of any
Pledgor owned by the U.S. Borrower or any of its Subsidiaries are sold (to a
Person other than a Credit Party) in a transaction permitted pursuant to the DIP
Credit Agreement (and which does not violate the terms of any other Secured Debt
Agreement then in effect), then, at the request and expense of the U.S.
Borrower, the respective Pledgor shall be released as a Pledgor pursuant to this
Agreement automatically without any further action hereunder (it being
understood that the sale of all of the Equity Interests in any Person that owns,
directly or indirectly, all of the Equity Interests in any Pledgor shall be
deemed to be a sale of all of the Equity Interests in such Pledgor for purposes
of this Section), and the Pledgee is authorized and directed to execute and
deliver such instruments of release as are reasonably satisfactory to it. At any
time that the U.S. Borrower desires that a Pledgor be released from this
Agreement as provided in this Section 32, the U.S. Borrower shall deliver to the
Pledgee a certificate signed by a principal executive officer of the U.S.
Borrower stating that the release of such Pledgor is permitted pursuant to this
Section 32. The Pledgee shall have no liability whatsoever to any other Secured
Creditor as a result of the release of any Pledgor by it in accordance with, or
which it believes to be in accordance with, this Section 32.

* * * *

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this Agreement to
be executed by their duly elected officers duly authorized as of the date first
above written.

 

COOPER-STANDARD HOLDINGS INC.,
as a Pledgor

By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   V.P., General Counsel & Secretary
COOPER-STANDARD AUTOMOTIVE INC., as a Pledgor By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   V.P., General Counsel & Secretary

COOPER-STANDARD AUTOMOTIVE FLUID

SYSTEMS MEXICO HOLDING LLC,

as a Pledgor

By: COOPER-STANDARD AUTOMOTIVE INC., as Sole Member By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   V.P., General Counsel & Secretary

COOPER-STANDARD AUTOMOTIVE NC L.L.C.,

as a Pledgor

By: COOPER-STANDARD AUTOMOTIVE INC., as Sole Member By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   V.P., General Counsel & Secretary



--------------------------------------------------------------------------------

COOPER-STANDARD AUTOMOTIVE OH, LLC, as a Pledgor

By: COOPER-STANDARD AUTOMOTIVE INC.,

as Sole Member

By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   V.P., General Counsel & Secretary

CSA SERVICES INC.,

as a Pledgor

By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   V.P., General Counsel & Secretary

NISCO HOLDING COMPANY,

as a Pledgor

By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   V.P., General Counsel & Secretary

NORTH AMERICAN RUBBER, INCORPORATED,

as a Pledgor

By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   V.P., General Counsel & Secretary

STANTECH, INC.,

as a Pledgor

By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   V.P., General Counsel & Secretary



--------------------------------------------------------------------------------

STERLING INVESTMENTS COMPANY, as a Pledgor By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   V.P., General Counsel & Secretary

WESTBORN SERVICE CENTER, INC.,

as a Pledgor

By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   Secretary

COOPER-STANDARD AUTOMOTIVE FHS INC.,

as a Pledgor

By:  

/s/ Timothy W. Hefferon

  Name:   Timothy W. Hefferon   Title:   Vice President and Secretary



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Collateral Agent and Pledgee

By:  

/s/ Omayra Laucella

  Name:   Omayra Laucella   Title:   Vice President By:  

/s/ Scottye Lindsey

  Name:   Scottye Lindsey   Title:   Director